              Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.1 Page 1 of 12
AO 106 (Rev. 06/09) Application for a Search Warrant



                                           UNITED STATES DISTRICT Cou T
                                                                                 for the
                                            "• -. ---·- --------- ____... ·s-oUtliem ·niSfriCfOf-CalifOffiTa---·-·-·---
                                                                                                                                 CLUW cb LJ!S!H.c;; C()URT
                                                                                                                            SOUTnEH~' u:~; !R:Cr OF C,\Lll-'ORNIA
                In the Matter of the Search of                                       )                                      BY                             DEPUTY
            (Briefly describe the property to be searched                            )
             or identifY the person by name and address)                             )            Case No.
                         ZTE black phone                                             )
                      IMEI: 357269098606874                                          )
                                                                                     )

                                                  APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
prf).Perty. to be. searched a)1d. ?,ive its locptiqn):     .
  ::>ee Anacnment A-1 , mcorporatea herein by reference


located in the                Southern
                       --------
                                                         District of   -----------~
                                                                                         California                   , there is now concealed (identifY the
person or describe the property to be seized):
  See Attachment B-1, incorporated herein by reference


            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 !:i/ evidence of a crime;
                     !:i/ contraband, fruits of crime, or other items illegally possessed;
                     ~property designed for use, intended for use, or used in committing a crime;
                     0 a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
               Code Section                                                              Offense Description
        8   use 1324                                      Transportation of Aliens for Financial Gain


          The application is based on these facts:
         See attached Affidavit, incorporated herein by reference


             0 Continued on the attached sheet.
             0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                            /J-4 /          Steven Serrano, Special Agent


Sworn to before me and signed in my presence.


Date:
                 7      • r' '
City and state: San Diego, California                                                     Hon. Karen S. Crawford, United States Magistrate Judge
                                                                                                                    Printed name and title
              Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.2 Page 2 of 12




       1                                           AFFIDAVIT
· · ---- --- 2 ---- - -·1;· Steven- S~ -s-erranc»;-lini:ted- Stares-eu:stoms·an:d-BoraerProtectimr-Enfotcemenr- ----
       3 Officer, having been duly sworn, depose and state as follows:
       4                                          INTRODUCTION
       5          1.     I make this affidavit in support of an application for a search warrant for a
       6 ZTE black phone, IMEI: 357269098606874 (Target Device #1) and a Samsung Galaxy
       7 Note, IMEI: 359488091266274 (Target Device #2) seized from defendants Betty Mae
       8 Taulbee and Markquiste Morgan on or about March 23, 2019, incident to their arrest for
       9 smuggling one illegal alien into the United States in violation of 8 U.S.C. § 1324 within
      1O the Southern District of California. Target Device #1 and Target Device #2 are in the
      11 possession of the United States Customs and Border Protection within the Southern District
      12 of California. The Target Device #1 is further described inAttachmentA-1, incorporated
      13 herein by reference. Target Device #2 is further described in Attachment A-2, incorporated
      14 herein by reference.
      15          2.     I seek authority to search Target Device #1 and Target Device #2 for
      16 evidence of crimes, specifically violations of Title 8, United States Code, Section 1324,
      17 further described in Attachment B-1 and Attachment B-2, incorporated herein by reference.
      18          3.     Because this affidavit is being submitted for the limited purpose of
      19 establishing probable cause in support of the application for a search warrant, it does not
      20 set forth every fact that I or others have learned during the course of this investigation. The
      21   information contained in this Affidavit is based upon my personal observations and
      22 knowledge, my review of various official reports, and upon conversations with other
      23 Customs and Border Protection Officers. Dates and times are approximate.
      24                                 EXPERIENCE AND TRAINING
      25          4.     I am a United States Customs and Border Protection Officer and have been so
      26 employed since April 2003. I am currently assigned to the San Ysidro, California Port of
      27 Entry.
      28
                                                           1
                Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.3 Page 3 of 12



         1          5.     In the course of my duties, I investigate and prepare cases for prosecution
··--------·· --2·· ·agatnstpersons·involveci--inthe-tnducemerttoftlie-·n1egalerttry-ofumlocumente-d-aliens·-1nto- ----
         3 the United States; the smuggling of undocumented aliens into the United States; the
         4 transportation and harboring of undocumented aliens within the United States; and, the
         5 utilization of illegally-obtained, counterfeit, altered or genuine immigration documents by
         6 undocumented aliens to illegally gain entry or remain in the United States.
         7          6.     During my tenure as a Customs and Border Protection Enforcement Officer, I
         8 have participated in the investigation of a number of cases involving the smuggling of
         9 aliens from Mexico into the United States, which have resulted in the issuance of arrest
        1O warrants, search warrants, seizure warrants, and the indictments of persons for alien
        11 smuggling, including drivers, passengers, and guides.
        12          7.     Through the course of my training, investigations, and conversations with
        13 other law enforcement personnel, I am aware that it is a common practice for alien
        14 smugglers to work in concert with other individuals and to do so by utilizing cellular
        15 telephones to maintain communications with co-conspirators or illegal aliens in order to
        16 further their criminal activities. The smuggling of aliens generates many types of evidence,
        17 including, but not limited to, cellular phone-related evidence such as voicemail messages
        18 referring to the arrangements of travel, names, photographs, text messaging (via SMS or
        19 other applications), and phone numbers of co-conspirators and illegal aliens. For example,
        20 drivers and passengers responsible for bringing illegal aliens into the United States are
        21 typically in telephonic contact with co-conspirators and/or the sponsors of illegal aliens
        22 immediately prior to and/or following the crossing of the border, at which time they receive
        23 instructions, including where to pick-up the illegal aliens for transportation into the United
        24 States and where to take the illegal aliens after crossing into the United States. These
        25 communications may also include locations for delivery to stash houses and/or sponsors.
        26          8.     In preparing this affidavit, I have conferred with other agents and law
        27 enforcement personnel who are experienced in the area of alien smuggling investigations,
        28 and the opinions stated below are shared by them. Based upon my training and experience
                                                           2
            Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.4 Page 4 of 12



     1 as a Customs and Border Protection Officer, and consultations with law enforcement
·····- ·-2 offrcers· expetiencea-11ralierrsm:ug;·g1tng iltve·stigatious;t·am·a1s-crawarenh:ae· -
     3                a. Alien smugglers will often use cellular telephones because they are mobile,
     4                    and they afford smugglers instant access to telephone calls, text, web, and
     5                    vmce messages.
     6                b. Alien smugglers will often use cellular telephones because they are able to
     7                    monitor the progress of the aliens while the conveyance is in transit.
     8                 c. Alien smugglers will use cellular telephones to synchronize an exact drop
     9                    off and/or pick up location and time of the aliens.
   10                  d. Alien smugglers will often use cellular telephones to notify or warn their
   11                     accomplices of law enforcement activity.
   12                          FACTS SUPPORTING PROBABLE CAUSE
   13          9.      On March 23, 2019, at approximately 5: 10 p.m., defendant Betty Mae Taulbee
   14 entered the United States from Mexico through the Otay Mesa, Port of Entry as the driver
   15 of a U-Haul cargo van. Co-defendant Markquiste Morgan was seated in the passenger seat
   16 of the van.
   17           10.    A United States Customs and Border Protection (CBP) officer contacted the
   18 defendants at the primary check point and requested their identification. After being
   19 presented with valid identification cards, the officer asked where the defendants were
   20 headed and they stated they were headed to Chula Vista.
   21           11.    A cursory inspection of the vehicle was done by sliding open the side door of
   22 the cargo van. Upon inspecting a plastic bin located behind the driver in the cargo van, the
   23 CBP officer located a person concealed within. The CBP officer commanded defendant
   24 Betty Mae Taulbee to tum off the van. She did not comply and accelerated the vehicle '.:,
   25 forward while making a sharp tum. The CBP officer in the van was ejected from the van
   26 and sustained injuries to his arm. The person concealed in the bin was also ejected from
   27 the van. The vehicle was ultimately blocked by other vehicles in the POE allowing officers
   28 to take both defendants into custody.
                                                        3
       Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.5 Page 5 of 12



 1         12.    The person concealed in the plastic bin was interviewed and stated that he is
 i- -a· citi·zetcT>f ·cnirm-with-rRf dcrcmnents·· ocentitlements·t0·-enrer·1h-e-·untted-stares:·· He
 3 explained that he made arrangements to be smuggled into the United States and would pay
 4   $2,000.
 5         13.    Defendant Taulbee was read her Miranda rights and elected to provide a
 6 statement. She admitted to knowing of the individual concealed in the vehicle and stated
 7 that she would be paid $1,000 for the smuggling act. She further explained that a person
 8 named "Toni" invited her and the co-defendant, whom she stated was her fiance, to stay in
 9 a hotel in Tijuana, Mexico. At the hotel, Toni introduced both defendants to "Marin." Marin
1O propositioned both defendants with a job. The job was to retrieve $22,000 of United States
11 currency from a person and bring it back to him. Defendant Taulbee claimed Marin would
12 pay her $8,000 to do so. She then explained that Marin told her he was involved in alien
13 smuggling across the border. After she and the defendant interacted with Marin for several
14 days, Marin asked both defendants to meet him at Hotel Suelo in Tijuana, Mexico on March
15 22, 2019. After spending time with Marin in his room, Marin told defendant Taulbee that
16 today was not a good day to smuggle aliens. The next day, as both defendants got into the
17 cargo van Marin pointed to the area behind the driver's seat and pointed. Defendant Taulbee
18 knew he was referring to someone hiding in the vehicle. Later in her interview she claimed
19 that it was all her fault and that her co-defendant had nothing to do with it. Target Device
20 #1 was found and seized from Defendant Taulbee's purse incident to her arrest. Target
21 Device #2 was found and seized from defendant Markquiste Morgan's person incident to
22 his arrest.
23         19.    Based upon my experience and investigation in this case, I believe that
24 defendants, TAULBEE and MORGAN, and other persons, as-yet-unknown, were involved·· ,
25 in an alien smuggling venture from Mexico into the United States and that Defendants used
26 Target Device #1 and Target Device #2 to coordinate with them to bring the aliens into
27 the United States and transport them further into the United States. I also believe that
28 recent calls made and received, telephone numbers, contact names, electronic mail (e-mail)
                                                 4
                             Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.6 Page 6 of 12




                       1 addresses, appointment dates, text messages, pictures, and other digital information are
·-- -···--·-·-·   ~
                      -2 stored-in-the memory of-Ta-:rgetDevicl~#l and Target DeviceW2~ which 1nayiderttifyother

                       3 persons involved in alien smuggling activities.
                       4         20.    I am aware that smuggling conspiracies require planning to successfully evade
                       5 detection by law enforcement. In my professional training and experience, this may require
                       6 planning and coordination in the days and weeks prior to the event. Additionally, co-
                       7 conspirators are often unaware of the subject's arrest and will continue to attempt to
                       8 communicate with the subject after the arrest to determine the whereabouts of the aliens.
                       9 Given this, I respectfully request permission to search Target Device #1 and Target Device
                      10 #2 for data beginning on January 23, 2019, up to and including March 24, 2019.
                      11                                      METHODOLOGY
                      12         21.    It is not possible to determine merely by knowing the cellular telephone's
                      13 make, model and serial number, the nature and types of services to which the device is
                      14 subscribed and the nature of the data stored on the device. Cellular devices today can be
                      15 simple cellular telephones and text message devices, can include cameras, can serve as
                      16 personal digital assistants and have functions such as calendars and full address books, and
                      17 can be mini-computers allowing for electronic mail services, web services, and
                      18 rudimentary word processing. An increasing number of cellular service providers now
                      19 allow for their subscribers to access their device over the internet and remotely destroy all
                      20 of the data contained on the device. For that reason, the device may only be powered in a
                      21 secure environment or, if possible, started in "flight mode," which disables access to the
                      22 network. Unlike typical computers, many cellular telephones do not have hard drives or
                      23 hard drive equivalents and, instead, store information in volatile memory within the device
                      24 or in memory cards inserted into the device. Current technology provides some solutions
                      25 for acquiring some of the data stored in some cellular telephone models using forensic
                      26 hardware and software. Even if some of the stored information on the device may be
                      27 acquired forensically, not all of the data subject to seizure may be so acquired. For devices
                      28 that are not subject to forensic data acquisition or that have potentially relevant data stored
                                                                       5
                      Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.7 Page 7 of 12



              1 that is not subject to such acquisition, the examiner must inspect the device manually and
-·- ---- -· ---2-   YecordtlrEqJtocessan:d·tneTesult~nrsing-cligitalphotography.   This-processist1me·an:d·labor ·
              3 intensive and may take weeks or longer.
              4           22.    Following the issuance of this warrant, I will collect Target Device #1 and
              5 Target Device #2 and subject it to analysis. All forensic analysis of the data contained
              6 within Target Device #1 and Target Device #2 and its memory card will employ search
              7 protocols directed exclusively to the identification and extraction of data within the scope
              8 of this warrant.
              9           23.    Based on the foregoing, identifying and extracting data subject to seizure
            1O pursuant to this warrant may require a range of data analysis techniques, including manual
            11 review, and, consequently, may take weeks or months. The personnel conducting the
            12 identification and extraction of data will complete the analysis within ninety (90) days
            13 absent further application to this Court.
            14                                           CONCLUSION
            15            24.    Based on all of the facts and circumstances described above, I believe that
            16 probable exists to conclude that Defendants used Target Device #1 and Target Device #2
            17 to facilitate the offense of alien smuggling. Target Device #1 and Target Device #2 likely
            18 were used to facilitate the offense by transmitting and storing data, specifically that
            19 described in Attachment B-1 and Attachment B-2, which constitutes evidence of violations
            20 of Title 8, United States Code, Section 1324. I also believe that probable cause exists to
            21 believe that evidence of illegal activity committed by Defendant and others continues to
            22 exist on Target Device #1 and Target Device #2. Therefore, I respectfully request that the
            23 Court issue this warrant.
            24 II
            25 II
            26 II
            27 II
            28 II
                                                               6
         Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.8 Page 8 of 12




   1               I swear the foregoing is true and correct to the best of my knowledge and
- --T ·oelief. -


                                                     St~~er&=
   3
   4
                                                     CBP Enforcement Officer
   5
                                                     U.S. Customs and Border Protection
   6




  12
  13
  14
  15
  16
  17
  18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 7
  Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.9 Page 9 of 12



                              ATTACHMENT A-1
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      ZTE black phone
      Il\1EI:357269098606874
      (Target Device #1)

The Target Device #1 is currently in the possession of the United States Customs and
Border Protection at 880 Front Street, San Diego, California 92101.
 Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.10 Page 10 of 12



                              ATTACHMENT A-2
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Samsung Galaxy Note
      Il\1EI:359488091266274
      (Target Device #2)




The Target Device #2 is currently in the possession of the United States Customs and
Border Protection at 880 Front Street, San Diego, California 92101.
 Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.11 Page 11 of 12




                                     ATTACHMENT B-1
       -- ---- -- - -- -- - - - -- lTEMSTO-BE-SEIZED _____ _

      Authorization to search the mobile telephone described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in Target Device #1 for evidence
described below.

       The evidence to be seized from the mobile telephone will be electronic records,
communications, and data, such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data
limited to the time period of December 15, 2018, to January 16, 2019, and is limited to
the following:

      a.     tending to reflect planning of and/or involvement in efforts to bring illegal
             aliens into the United States from Mexico and ~ransport them within the
             United States;

      b.     tending to identify other facilities, storage devices, or services - such as
             email addresses, IP addresses, and/or phone numbers - that may contain
             electronic evidence tending to indicate efforts to bring illegal aliens into
             the United States from Mexico and transport them within the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in efforts to bring illegal aliens into the United States from Mexico and
             transport them within the United States;

      d.     tending to identify travel to or presence at locations involved in efforts to
             smuggle illegal aliens into and through the United States;

      e.     tending to identify the user of, or persons with control over or access to,
             Target Device #1;

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of the bringing of illegal aliens into the United States in violation
of 8 U.S.C. § 1324.
  Case 3:19-mj-02264-KSC Document 1 Filed 05/31/19 PageID.12 Page 12 of 12



                                 ATTACHMENT B-2
                                ITEMS TO BE SEIZED

      Authorization to search the mobile telephone described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in Target Device #2 for evidence
described below.

       The evidence to be seized from the mobile telephone will be electronic records,
communications, and data, such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data
limited to the time period of December 15, 2018, to January 16, 2019, and is limited to
the following:

      g.     tending to reflect planning of and/or involvement in efforts to bring illegal
             aliens into the United States from Mexico and transport them within the
             United States;

      h.     tending to identify other facilities, storage devices, or services - such as
             email addresses, IP addresses, and/or phone numbers - that may contain
             electronic evidence tending to indicate efforts to bring illegal aliens into
             the United States from Mexico and transport them within the United States;

      L      tending to identify co-conspirators, criminal associates, or others involved
             in efforts to bring illegal aliens into the United States from Mexico and
             transport them within the United States;

      J.     tending to identify travel to or presence at locations involved in efforts to
             smuggle illegal aliens into and through the United States;

      k.     tending to identify the user of, or persons with control over or access to,
             Target Device #2;

      1.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of the bringing of illegal aliens into the United States in violation
of 8 U.S.C. § 1324.
